UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD TILLERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00253-BO-1)


Submitted:   November 29, 2010            Decided:   March 18, 2011


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Edward Tillery, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Kristin L. Fritz, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert       Edward       Tillery       seeks    to    appeal       the   district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).                     In criminal cases the defendant must

file the notice of appeal within ten days after the entry of

judgment. ∗     Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is    criminal          in    nature    and     Rule    4(b)(1)(A)          appeal

period applies).               With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                                    Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The    district       court        entered       its     order      denying     the

motion   for    reduction         of     sentence       on    November       1,     2009.     The

notice of appeal was filed on February 4, 2010.                              Because Tillery

failed   to    file        a    timely       notice    of     appeal    or     to    obtain    an

extension      of    the       appeal    period,       we     dismiss   the       appeal.      We

dispense      with     oral       argument        because        the    facts        and    legal




     ∗
       Because Tillery appeals from an order entered before
December 1, 2009, the appeal period was ten days. For criminal
orders entered after that date, the appeal period is fourteen
days.



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3